July 1, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       KRISTIN WILKINSON, Appellant

NO. 14-13-00111-CV                      V.

  USAA FEDERAL SAVINGS BANK TRUST SERVICES, INDIVIDUALLY,
 AND AS TRUSTEE, WILLIAMS, KHERKHER, HART & BOUNDAS, L.L.P.,
 LOOPER REED & MCGRAW, P.C., AND WILLIAM W. MORRIS, Appellees
               ________________________________

       This cause, an appeal from the summary judgment in favor of appellees,
USAA Federal Savings Bank Trust Services, Individually, and as Trustee,
Williams, Kherkher, Hart & Boundas, L.L.P., Looper Reed & McGraw, P.C., and
William W. Morris, signed November 6, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant Kristin Wilkinson to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.